DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The specification recites "C31-L3-C3n3 is selected from the group consisting of…" (multiple instances):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


However, it is unclear where this is actually attached to the rest of the molecule. From the examples in the specification, it appears this segment has the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 11-12, 16-21, 23, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for [3,3,3]propellanes, [3,3,4]propellanes, [3,4,4]propellanes, and [4,4,4]propellanes, does not reasonably provide enablement for all propellanes wherein "n1, n2, and n3 are each independently an integer equal to or greater than 3".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. See MPEP §2164.01, specifically, the Undue Experimentation Factors:
The claims claim all propellanes wherein "n1, n2, and n3 are each independently an integer equal to or greater than 3," with the additional claim limitations; thus, all [n1,n2,3]propellanes and [n1,n2,4]propellanes are claimed.
The nature of the invention is a class of organic molecules, specifically propellanes, and use of the same.
From a search of the prior art, the examiner was able to find [3,3,3], [3,3,4], and [4,4,4] propellanes with conjugated ring systems. This appears to support the synthesis of the mixed-ring [3,3,4] and [3,4,4] propellanes with conjugated ring systems.
One of ordinary skill in the art would have experience with synthesis of aromatic and heteroaromatic molecules, and would be able to utilize the direction provided in the prior art and the instant specification in syntheses of these molecules.
Whereas synthesis of [3,3,3]propellanes, [3,3,4]propellanes, [3,4,4]propellanes, and [4,4,4]propellanes would be predictable, synthesis of higher propellanes would not, as there is not adequate description in the prior art, nor the instant specification.
The amount of direction provided by the inventor is minimal; from [0048]:
The compounds of the present invention may be synthesized using techniques well-known in the art of organic synthesis. The starting materials and intermediates required for the synthesis may be obtained from commercial sources or synthesized according to methods known to those skilled in the art.

The only working examples in the specification are [3,3,3]propellanes, [3,3,4]propellanes, [3,4,4]propellanes, and [4,4,4]propellanes.
Thus, without a clear synthetic approach to higher propellanes with conjugated ring systems, one of ordinary skill in the art would have to perform undue experimentation to practice the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-12, 16-21, 23, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20, and 26 recite "C31-L3-C3n3 is selected from the group consisting of…":

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


However, it is unclear where this is actually attached to the rest of the molecule. From the examples in the specification, it appears this segment has the following structure:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Other claims are rejected by virtue of their dependency.
Claims 1, 20, and 26 also recite “with the proviso that Formula I comprises at least one 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
…”
First, is unclear what the scope is for X. For purposes of examination, X will be read as the same as for X above.
Second, the use of the same variable in the same structure makes it appear that it is requiring the same group C31-L3-C3n3, whereas from the dependent claims it appears this is not the case. A different variable (X’?) would be appropriate.
Just to be clear, here, no dashed lines need to be added to indicate bonding position, unlike the above limitation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8, 11-12, 16-21, 23, and 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of US-10600966-B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because all of compounds with C31-L3-C3n3 as the fused ring of the last proviso meet the claimed limitations, and other compounds having substituents as the fused ring of the last proviso also meet the claimed limitations.

Allowable Subject Matter
Claim 1-8, 11-12, 16-21, 23, and 25-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action, as well as the nonstatutory double patenting rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Cheng, et al., US-20090105488-A1, Buchwald, et al., WO-2014070888-A1, Tokito, et al., US-6416887-B1, Kimura, et al. "Utilization of an aromatic [4.4.4] propellane as thermally stable hole-transport materials in OLEDs." Bulletin of the Chemical Society of Japan 79.11 (2006): 1793-1797, Debroy, et al. "Hexabenzo [4.4. 4] propellane: a helical molecular platform for the construction of electroactive materials." Organic Letters 9.21 (2007): 4091-4094, and Kubo, et al. "A facile synthesis of trinaphtho [3.3. 3] propellane and its π-extension and the formation of a two-dimensional honeycomb molecular assembly." Chemical Communications 51.18 (2015): 3801-3803.
Cheng teaches triphenyl [2.2.2] propellanes / triptycenes / benzocyclobutene propellanes for organic electroluminescent devices (see Abstract and general formulae, ¶20 for specific examples; general structure is reproduced below). These [2.2.2] propellanes differ from the claimed invention in that they are [2.2.2] propellanes, and there is no teaching or suggestion to modify them to arrive at the claimed invention.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Buchwald is similar, and teaches compounds having the following motif (see Abstract; general structure is reproduced below, only one isomer is shown), which includes the group added by the last proviso. These [2.2.2] propellanes differ from the claimed invention in that they are [2.2.2] propellanes, and there is no teaching or suggestion to modify them to arrive at the claimed invention.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Tokito, Kimura, and Debroy teach tribiphenyl[4.4.4]propellanes / dihydrophenanthrene propellanes for organic electroluminescent devices (see Formula 4 @ col. 10 and Table 1 and Abstracts, respectively; general structure is reproduced below). These [4.4.4] propellanes have groups added by the last proviso (see Debroy, Scheme 2), or are suggested to able to be substituted with these groups (see, e.g., Tokito, Table 1, noting compounds with carbazolyl and fluorenyl groups in analogous compounds). However, the [4.4.4] propellanes differ from the claimed invention in that the biphenyl moieties are not fused with a linker ‘X’, and the examiner finds no teaching or suggestion to do this to arrive at the claimed invention. Refer also to parent application 15051149.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Kubo teaches trinaphthyl [3.3.3] propellanes / acenaphtho propellanes and trifluoranthene[3.3.3]propellanes / dihyrdocyclopenta[cd]fluoranthene propellanes (see Scheme 1, and introduction, noting it suggests use as electronic materials; general structures are reproduced below). These [3.3.3] propellanes differ from the claimed invention in that they do not have any of the groups added by the last proviso (and 35 USC §112b rejection, where X / X’ is limited to CRR’ or C═O else the trifluoranthene[3.3.3]propellanes / dihyrdocyclopenta[cd]fluoranthene propellanes could arguably read on the claims with X / X’ = C═CRR’).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


The issue becomes whether one of ordinary skill in the art, knowledgeable of the Cheng and Tomiko/Kimura references, would have recognized this as a suitable core upon which to develop optoelectronic materials, and performed substitutions taught by either of these references to introduce groups that meet the limitations of the last proviso. The examiner does not believe so, else he would have made this rejection in the parent application.
There is also a variety of prior art that teaches [3.3.3], [3.3.4], and [3.4.4] propellanes in isolation, such as Wittig, et al. "Propellane des Dibenzo [gp] chrysen‐Systems." Justus Liebigs Annalen der Chemie 749.1 (1971): 38-48 (compounds 10 and 14a), and Dyker, et al. "Palladium‐Catalyzed Synthesis of Propellanes with Hexaarylethane Structure." Liebigs Annalen 1997.1 (1997): 203-209.
Again, the issue becomes whether one of ordinary skill in the art, knowledgeable of the Cheng and Tomiko/Kimura andKubo references, would have recognized this as a suitable core upon which to develop optoelectronic materials, and performed substitutions taught by any of the above references to introduce groups that meet the limitations of the last proviso. The examiner does not believe so, else he would have made this rejection in the parent application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721